Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 20, 2006, which ruled that claimant *1102was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a bus driver, worked for the employer for three years until November 2005, when he was fired for offering to drive a student to school in his personal vehicle. The Unemployment Insurance Appeal Board denied claimant’s ensuing application for unemployment insurance benefits on the ground that his employment had been terminated for misconduct. Claimant now appeals.
We affirm. The record establishes that claimant was aware of the employer’s policy that only school buses could be used to transport students to and from school. Despite that, claimant conceded that he offered to drive a student to school in his own vehicle. Inasmuch as “claimant’s knowing violation of the employer’s policy was potentially detrimental to the employer’s best interests,” we conclude that substantial evidence supports the Board’s decision (Matter of Vesseliza [Commissioner of Labor], 22 AD3d 1011, 1012 [2005]). Claimant’s remaining contentions, to the extent not specifically addressed herein, have been examined and found to be unavailing.
Mercure, J.P., Peters, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.